Opinion
O’ROURKE, J.
After the magistrate and the trial court denied a motion to suppress evidence (Pen. Code, § 1538.5),1 a jury convicted Monet Cleon Pleasant of being a felon in possession of a firearm (§ 12021, subd. (a)(1)) and possessing an assault weapon (§ 12280, subd. (b)). In a bifurcated hearing, the court found he had a strike prior. (§§ 667, subds. (b)-(i), 668, 1170.12.) The court dismissed the strike prior, sentenced Pleasant to the two-year middle term for being a felon in possession of a firearm, stayed execution of sentence, and placed Pleasant on three years’ probation including a condition he serve 365 days in custody. It stayed sentence for possessing an assault weapon. Pleasant contends the trial court erred in denying his motion to suppress evidence.
FACTS
On November 22, 2002, San Diego police officers and sheriff’s deputies went to the residence of Ella Pleasant (Ms. Pleasant) at 1515 50th Street to conduct a probation search. After being admitted, Officer Michael Pridemore conducted a safety sweep. He came upon a locked door. Pridemore asked Ms. Pleasant if she had a key to the door. She told him it was her son’s room who was not home and her keys were on the dresser in her room. Pridemore retrieved the keys from the top of the dresser and opened the locked room. He did not recall Ms. Pleasant objecting to his conduct. In the room, Pridemore looked under the bed and found a rifle.
*197DISCUSSION
Noting that the magistrate found that discovering the gun was not part of a valid protective sweep, Pleasant contends the search waiver given by his mother as a probation condition did not justify officers to enter his locked bedroom, especially since they did not make a good faith effort to determine whether the bedroom was an area of the residence within his exclusive control. Therefore, he contends, evidence discovered in the bedroom should have been suppressed.
The superior court reviewed the transcript of the preliminary hearing in determining whether to grant or deny the motion to suppress. (§ 1538.5, subd. (i).) The trial court’s responsibility is to determine the facts surrounding the seizure. On appeal, we review such findings under the substantial evidence test. The legal effect of the facts we consider de novo. (People v. Alvarez (1996) 14 Cal.4th 155, 182 [58 Cal.Rptr.2d 385, 926 P.2d 365].)  Under California Constitution, article I, section 28, subdivision (d), we review challenges to the admissibility of evidence obtained by police searches and seizures under federal constitutional standards. (People v. Ayala (2000) 23 Cal.4th 225, 254-255 [96 Cal.Rptr.2d 682, 1 P.3d 3]; People v. Bradford (1997) 15 Cal.4th 1229, 1291 [65 Cal.Rptr.2d 145, 939 P.2d 259].)
The Legislature has authorized the court to grant convicted criminals probation to promote rehabilitation and reduce recidivism. (§ 1203.1.) The Legislature has also authorized the court to require convicted criminals to agree to reasonable conditions before granting probation. (People v. Lent (1975) 15 Cal.3d 481, 486 [124 Cal.Rptr. 905, 541 P.2d 545]; People v. Bravo (1987) 43 Cal.3d. 600, 608 [238 Cal.Rptr. 282, 738 P.2d 336].) Here, Ms. Pleasant’s probation required her to submit her person, property, place of residence, vehicle and personal effects to a search at any time with or without a warrant, and with or without reasonable cause, when required by a probation officer or other law enforcement officers.
Acting under the authority of Ms. Pleasant’s probation search condition, the officers lawfully entered the Pleasant residence. (See People v. Mason (1971) 5 Cal.3d 759, 764-766 [97 Cal.Rptr. 302, 488 P.2d 630], disapproved on another ground in People v. Lent, supra, 15 Cal.3d at p. 486, fn. 1.) Persons who live with probationers cannot reasonably expect privacy in areas of a residence that they share with probationers. (People v. Woods (1999) 21 Cal.4th 668, 675-676 [88 Cal.Rptr.2d 88, 981 P.2d 1019].) Since Ms. Pleasant gave a search waiver as a condition of probation, law enforcement authorities could, without a warrant or probable cause, search areas used exclusively by Ms. Pleasant, areas within “common authority” (ibid.) of the probationer and fellow occupants and areas which she “normally had access.” *198(People v. Johnson (1980) 105 Cal.App.3d 884, 888 [164 Cal.Rptr. 746]; People v. La Jocies (1981) 119 Cal.App.3d 947, 955 [174 Cal.Rptr. 100].) Since Ms. Pleasant had access to the keys to the room in which the gun was found, Pleasant could not reasonably expect privacy in the room and the officers reasonably entered the room under the authority of Ms. Pleasant’s probation waiver.
Relying primarily on People v. Woods, supra, 21 Cal.4th 668, People v. Robles (2000) 23 Cal.4th 789 [97 Cal.Rptr.2d 914, 3 P.3d 311], People v. Sanders (2003) 31 Cal.4th 318 [2 Cal.Rptr.3d 630, 73 P.3d 496], People v. Cruz (1964) 61 Cal.2d 861 [40 Cal.Rptr. 841, 395 P.2d 889], and People v. Tidalgo (1981) 123 Cal.App.3d 301 [176 Cal.Rptr. 463], Pleasant argues the officers could not search areas over which he had complete control and the trial court here erred in finding that the officers reasonably believed Ms. Pleasant had access to her son’s room.
In People v. Woods, supra, 21 Cal.4th 668, the Supreme Court recognized officers can search an area over which consent is given by a person who has common authority over the area. (Id. at p. 675.) The court held valid the search of a residence of a probationer who had given a search waiver even though the officers used the waiver as a pretext to search for contraband of the probationer’s boyfriend. (Id. at pp. 672, 678-679.)
In People v. Robles, supra, 23 Cal.4th at page 797, and People v. Sanders, supra, 31 Cal.4th at pages 332-334, the Supreme Court held that for a search, conducted under a probation search waiver, the searching officers must be aware of the probation waiver at the time of the search.
In People v. Cruz, supra, 61 Cal.2d 861, the Supreme Court held Cruz was a transient guest in Susan L. Sharon F.’s apartment. Cruz had left a suitcase in the apartment. The Supreme Court reversed denial of a motion to suppress marijuana found in defendant’s suitcase that was searched after one of the women consented to the search of the apartment. Without asking whom the suitcase belonged to, an officer opened Cruz’s suitcase. The Supreme Court held the apartment residents had no authority to give the consent to search property of a third person. (Id. at pp. 863, 866.)
In People v. Tidalgo, supra, 123 Cal.App.3d 301, the reviewing court affirmed the granting of a motion to suppress evidence found in the defendant’s sister-in-law’s home that was searched because Tidalgo had waived his Fourth Amendment rights. The court noted that it must affirm findings of fact made in the trial court if supported by substantial evidence, and found substantial evidence to support the trial court’s finding that it was unreasonable for the officers to believe the home was Tidalgo’s residence. (Id. at pp. 307-308.)
*199None of these cases Pleasant cites diminishes the principle expressed in People v. Woods, supra, 21 Cal.4th at page 675, People v. Johnson, supra, 105 Cal.App.3d at page 888, and People v. La Joies, supra, 119 Cal.App.3d at page 955. Since Ms. Pleasant had waived her Fourth Amendment rights, gave consent to search her residence, and since she had a key and access to the locked room within the residence, the trial court did not err in finding the search of the locked room within the waiver.
DISPOSITION
The judgment is affirmed.
McConnell, P. J., concurred.

All statutory references are to the Penal Code.